Citation Nr: 1546587	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD had not been received, and an October 2007 rating decision which, inter alia, denied service connection for peripheral neuropathy.  In January 2015, the Board remanded such claims for a Board hearing before a Veterans Law Judge sitting at the RO.  In a June 2015 rating decision, the Veteran's service connection claim for peripheral neuropathy was granted.  

Thereafter, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2015 regarding the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for PTSD.  A transcript of the hearing is associated with the record.  At the time of his hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received since the issuance of the October 2010 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD; he was advised of the decision and his appellate rights the same month.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, no new and material evidence was received within one year, and no relevant service department records have subsequently been received or associated with the record.

3.  Additional evidence received since the RO's July 2004 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

4.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his fear of hostile military activity during his service in Thailand during the Vietnam era.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004) [(2015)].

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Reopening the Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was previously denied in a July 2004 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records as well as post-service VA treatment records dated from October 2003 to June 2004.  Upon a review of such evidence, the RO determined that there was a current PTSD diagnosis, but no credible evidence of an in-service stressor event that may have caused PTSD and, in turn, no nexus between the PTSD diagnosis and military service.  Therefore, the RO denied service connection for PTSD.

In July 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until February 2009, when VA received his application to reopen such claim.  Therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, VA treatment records were added to the claims file within one year of the July 2004 rating decision, but these records did not constitute new and material evidence pertaining to the Veteran's claim for service connection for PTSD because they did not add new information regarding the Veteran's in-service stressor or the nexus between the Veteran's PTSD and a verified stressor.  

Furthermore, no relevant service department records have been received or associated with the record since the July 2004 rating decision.  See 38 C.F.R. 
§ 3.156(c).  A declassified Vietnam Era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand was added to the Veteran's claims file in July 2008.  While the report discusses hostile actions against U.S. Air Force personnel in Thailand, the report notes that the first hostile action took place July 26, 1968, after the Veteran had left Thailand, and was at a different base.  See Veteran's Service Personnel Records (showing Thailand departure date of July 25, 1968).  Thus, the report is not relevant to the instant case and falls outside the scope of 38 C.F.R. § 3.156(c).

The evidence received since the time of the RO's July 2004 decision includes, as relevant, additional information regarding the Veteran's claimed stressors during his service at the Korat Royal Thai Air Force base in Thailand during the Vietnam era and two nexus opinions offered in February 2010 and August 2010 by VA Medical Center (VAMC) physicians that the Veteran's PTSD is as likely as not a result of the Veteran's stressful events in Korat.

As indicated previously, the Veteran's claim for service connection for PTSD was denied in the July 2004 rating decision because there was no credible evidence of an in-service stressor and no nexus between a verified stressor and the Veteran's PTSD.  The newly received evidence includes additional statements from the Veteran regarding in-service stressors, which are presumed credible for the purposes of reopening the claim pursuant to Justus, supra, and physician statements linking the Veteran's PTSD diagnosis to his in-service stressors.  Therefore, as such evidence is not cumulative or redundant of the evidence of record at the time of the July 2004 rating decision and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, such raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  

Service Connection Claim

Having reopened the Veteran's claim, the Board will now examine the merits of the claim.  In this regard, as the Board herein grants the Veteran's claim,  he is not prejudiced by the Board's actions herein.  See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Veteran contends that he manifests PTSD as a result of hostile experiences while he was stationed in Korat during the Vietnam era, from July 1967 to July 1968.  He had a military occupational specialty (MOS) as aircraft maintenance specialist.  See Veteran's DD Form 214.  The Veteran reported that he knew men killed on the airfield.  See February 2004 Pasco VA Medical Center (VAMC) Record.  He reported a number of stressful events in Korat during service, including a plane crash on the runway, a bomb explosion, seeing a dead guard, viewing pictures or films showing destruction from bombs, hearing of enemies working on the base, and harassment.  See August 2010, December 2010, and February 2011 Veteran's Statements.  The Veteran testified that he experienced fear of incoming fire when a bomb exploded as he believed it was an attack.  See July 2015 Hearing Tr., pp. 11-12.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of claimed stressor.  Id.  Pursuant to 38 C.F.R. § 3.304(f)(3), 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

This provision applies to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

First, the Board finds that the Veteran has a current diagnosis of PTSD.  See, e.g., February 2004, February 2010, February 2013, and January 2015 Pasco VAMC Records.  The Veteran has been treated at the VAMC for psychiatric issues from approximately 2003 to the present and his treatment records consistently note a diagnosis of PTSD.  See generally Pasco VAMC Records; see also July 2015 Hearing Tr., p. 9.

As to the stressor requirement, the RO has determined that the Veteran likely had fear of hostile military activity in Korat.  See October 2010 Statement of Case.  In addition, the Veteran has submitted two VA opinions establishing that his fear of hostile military activity stressors are adequate to support his PTSD diagnosis.  Specifically, in February 2010, the Veteran's treating physician at the Pasco VAMC noted the Veteran reported a runway plane crash, viewing disturbing combat films, and stressful living conditions in Korat.  The treating physician then opined that it is as likely as not that the Veteran's PTSD is the result of these stressful incidents in Korat.  In August 2010, the Veteran's treating physician discussed the Veteran's stressors of a bomb explosion which resulted in death and viewing stories of bombings while in Korat.  The treating physician then opined that it is as likely as not that the Veteran's PTSD symptoms are the result of his stressful incidents in Korat. 

In September 2010, the Veteran underwent a VA examination.  The VA examiner noted the varied stressors identified by the Veteran and concluded that the Veteran was not a reliable historian.  The VA examiner also found that the level of symptomatology the Veteran presented was atypical of patients with genuine psychiatric disorders and therefore suggested a likelihood of feigning or exaggeration.  The VA examiner opined that the symptoms identified in VA treatment records do not meet DSM-IV diagnostic criteria for PTSD.  The VA examiner therefore opined that the Veteran's PTSD was not caused by a fear of hostile military activity.  

Following the September 2010 VA examination, the Veteran has consistently continued to be diagnosed with, and treated for, PTSD at the Pasco VAMC.  See November 2010, February 2011, June 2011, September 2011, January 2012, May 2012, August 2012, February 2013, September 2013, January 2014, May 2014, September 2014, January 2015, and May 2015 Pasco VAMC Records.

In this case, the issue at hand concerns whether the Veteran manifests PTSD according to DSM-IV criteria as a result of his in-service stressors.  Overall, the Board finds that the evidence is at least in relative equipoise.  Consequently, the Board resolves all reasonable doubt in favor of the Veteran and finds that he has a current diagnosis of PTSD as a result of his in-service stressors in Korat during the Vietnam era.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.  Thus, service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


